Case 0:20-cv-60517-RS Document 30-1 Entered on FLSD Docket 06/14/2021 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 20-CV-60517-RS


    JAMES B. RILEY, as personal
    Representative of the ESTATE OF
    BARRETT RILEY, deceased,

                   Plaintiff,

    v.

    TESLA, INC., d/b/a
    TESLA MOTORS, INC.

                   Defendant.
                                          /

       (PROPOSED) ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION
    TO FILE UNDER SEAL AN EXHIBIT TO DEFENDANT’S MOTION TO EXCLUDE
    THE TESTIMONY OF PLAINTIFF'S EXPERT RALPH WHITE UNDER FEDERAL
    RULES OF EVIDENCE 702 AND 403 AND MOTION FOR SUMMARY JUDGMENT

         THIS CAUSE came before the Court on Defendant Tesla, Inc. d/b/a Tesla Motors, Inc.

  Unopposed Motion to File Under Seal an Exhibit to Defendant’s Motion To Exclude The

  Testimony Of Plaintiff's Expert Ralph White Under Federal Rules Of Evidence 702 And 403 and

  Motion for Summary Judgment. Having reviewed the Unopposed Motion, and being otherwise

  fully advised in the premises, it is hereby ORDERED and ADJUDGED that the Unopposed

  Motion is GRANTED. Defendant is authorized, pursuant to Southern District of Florida 5.4(b),

  to file documents Bates Nos. TESLA 7031-7041 and 7205 under seal. Pursuant to Southern

  District of Florida Local Rule 5.4(b)(1), documents Bates Nos. TESLA 7031-7041 and 7205 shall

  remain sealed until entry of an order overruling the designation of these documents as Confidential.
Case 0:20-cv-60517-RS Document 30-1 Entered on FLSD Docket 06/14/2021 Page 2 of 2




          DONE AND ORDERED in Chambers at Fort Lauderdale, Florida, this _____ day of June,

  2021.


                                                  THE HONORABLE RODNEY SMITH
                                                  UNITED STATES DISTRICT JUDGE

  Copies Furnished to All Council of Record




                                              2
